Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/558733, filed on 09/15/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: body joints (11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “The method for controlling a walkable device according to claim 5, characterized in that the distance between a lateral control point (10) and the axis of rotation (5), viewed along a longitudinal center line (6), as a scaled product with the angular velocity of the guide (3), is added to the transport movement of the conveying device (4), and thereby the rotational center point of the walkable surface (1) is displaced about the distance between the lateral control point (10) and the axis of rotation (5) and thus the center of rotation of the walkable surface (1), viewed along the longitudinal center line (6), is always located perpendicularly under the position of the person (7) when the latter is standing laterally offset to the axis of rotation (5) on the walkable surface, and rotates there”. 
However, nowhere in the specification provide a detail explanation of a distance between two points (i.e., between lateral control point (10) and the axis of rotation (5)), as a scaled product of the angular velocity of the guide, is added to the transport movement of the conveying device.  Therefore, it is not clear as to how the distance is added to the transport movement of the conveying device.  
For the purpose of this Office Action, Claim 6 has been interpreted to mean “a person is displaced by a distance such that the center of rotation of the walkable surface is always directly under the position of the person no matter the movement and/or rotation of the person”.  
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 includes subject matter that is not clearly defined as discussed above in section 5.  Claim 6 is directed toward a method claim, but there is no action step associated with the method for controlling a walkable device.  It is not clear as to what is being claimed in claim 6.  
Thus, claim 6 fails to comply with the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the distance" in line 2, “the angular velocity of the guide” in line 3, “the transport movement of the conveying device” in line 4, “the rotational center point” in lines 4-5, “the center of rotation of the walkable surface” in line 6-7, and “the latter” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta Tomoyuki (JP 2001171815; hereinafter Hotta).
Regarding claim 1: 
Hotta discloses a walkable device (see Fig. 9), comprising a walkable surface (see Figs. 5 and 9; the rotating bodies 3 are a walkable surface) for a person (see Fig. 5; person 19), a conveying device (see Fig. 9; reference number 7 or 8) located at an installation site, and a guide (see Fig. 9, transport body 1) attached to the conveying device, the guide including rolling bodies (2) arranged in the guide (see Figs. 2-4 and 9), the rolling bodies defining the walkable surface and at least some of the rolling bodies interacting with the conveying device (see Fig. 4; the rotating bodies 3 are in contact with the conveyer 16), and wherein the guide with rolling bodies is rotatable relative to the conveying device about an axis of rotation which is perpendicular to the walkable surface (see Fig. 9; the guide 1 is rotatable about an axis made possible by the gears 28 and 30; also see paragraphs 53-59), wherein the walkable device further comprises a drive (see Fig. 9; motor 31) with a motor and a motor-control for controlling the rotation of the guide (see paragraph 52), the motor-control being able to receive a signal which is based on the rotation of the person, about an axis perpendicular to the walkable surface, wherein the rotation of the person, about the axis perpendicular to the walkable surface induces a rotation of the guide to counteract the rotation of the person such that the walking direction of the person remains aligned to the transport direction of the conveying device (see paragraph 20-21; the rotation of the user is canceled by the swivel mechanism, and the traveling direction of the user is align with the transport direction of the conveyer device).
Regarding claim 2: 
Hotta discloses the walkable device according to claim 1, further comprising an angle-sensor for detecting the rotation of the person about the axis perpendicular to the walkable surface (see paragraphs 17 and 78; position detection means or optical sensor is used to detect the orientation of a person).
Regarding claim 3: 
Hotta discloses the walkable device according to claim 2, further comprising a calculation unit for processing the detected rotation of the person about the axis perpendicular to the walkable surface, wherein the calculation unit is in communication with the motor-control (see paragraph 82; the swivel drive compensation means control means is a calculation unit).
Regarding claim 4: 
Hotta discloses the walkable device according to claim 1, wherein the motor control is configured to control the rotation of the guide based on the received signal such that the rotation of the guide counteracts the rotation of the person (see paragraphs 20-21).
Regarding claim 5:
Claim 5 recites similar limitations as claims 1-3. Hence, claim 5 is rejected under the same reasons as discussed above in claims 1-3. 
Regarding claim 6: 
Hotta discloses the method for controlling a walkable device according to claim 5, characterized in that the distance between a lateral control point and the axis of rotation, viewed along a longitudinal center line, as a scaled product with the angular velocity of the guide, is added to the transport movement of the conveying device, and thereby the rotational center point of the walkable surface is displaced about the distance between the lateral control point and the axis of rotation and thus the center of rotation of the walkable surface, viewed along the longitudinal center line, is always located perpendicularly under the position of the person when the latter is standing laterally offset to the axis of rotation on the walkable surface, and rotates there (please note this claim has been interpreted as “a person is displaced by a distance such that the center of rotation of the walkable surface is always directly under the position of the person no matter the movement and/or rotation of the person” based on the reason discussed above in section 5; see Fig. 10; the transport body 1 (i.e., the guide) is rotate 90 degree counter clockwise to counteract the 90 degree clockwise rotation of the person). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olsson et al. (US 2019/0224521) is cited to show an apparatus for omnidirectional locomotion device comprising cameras to detect a positon/movement of a person on the locomotion device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625